08-15-00274-CR



                          August 27, 2015


                                                         FILED IN
                                                  8th COURT OF APPEALS
Eighth Court of Appeals                               EL PASO, TEXAS
500 E. Antonio, 12th Floor
                                                  8/28/2015 10:57:00 AM
El Paso, Texas 79901
Attn: Ms. Denise Pacheco                              DENISE PACHECO
                                                           Clerk


Christina A. Bohren, CSR
Council of Judges Administration
500 East San Antonio, Room 101
El Paso, Texas 79901


          Re:   Trial Court Cause No. 20120C09300
                Court of Appeals No. 08-15-00274-CR
                Donivan Vidal Jaquez v. The State of Texas




               I, Christina A. Bohren, CSR, am writing regarding
the above-referenced cause number.

               This record is due on September 17, 2015. I
received notice of this appeal today, August 27, 2015, which gives
me approximately three weeks to prepare the reporter's record. I
am requesting an extension of time to file the reporter's record
on this case. I anticipate this will be done in 30 days or less.



                                            Sincerely,

                                            /s/Christina A. Bohren
                                            Christina A. Bohren
                                            Certified Court Reporter